 

 

 

 

 

 

 

 

 

 

AO 245B (CASD) (Rev. 12/11) Judgment in a Criminal Case r L. E sol
Sheet 1
oe CEP 192919
UNITED STATES DISTRICT COURT crERR USDSTRCT COURT
SOUTHERN DISTRICT OF CALIFORNIA |SO4\KFRN OISTRIC DEPUTY
1
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
CHRISTIAN HIDALGO (1)

Case Number: 12CR1658-WQH

MICHAEL PEDRETTI, RET

Defendant’s Attorney
REGISTRATION NO. 32808298

Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.36)

THE DEFENDANT:
pleaded guilty to count(s) 2 AND 7 OF THE INDICTMENT

C was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Namben s)
18 USC 1341; 18 USC 2 MAIL FRAUD 2
18 USC 981(a)(1(C)
and 28 USC 2461(c)
18 USC 1957 MONEY LAUNDERING 7
18 USC 982(a)(1)
The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant

to the Sentencing Reform Act of 1984.
7 The defendant has been found not guilty on count(s)

Count(s) All remaining counts is[_] _are[X] dismissed on the motion of the United States.
Assessment: $200.00 ($100.00 each count}

 

Fine waived Forfeiture pursuant to order filed 2/4/2013 , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

MAY 20, 2013

  

 

HON. WILLIAM Q. HAYES

UNITED STATES DISTRICT JUDGE

12CR1658-WQH

 

 
 

AO 245B (CASD) (Rev. 12/11) Judgment in a Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2 of 9
DEFENDANT: CHRISTIAN HIDALGO (1)
CASE NUMBER: 12CR1658-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
57 months as to each count concurrently

[-] Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
That the defendant be designated to a facility in the Western Region

The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:

ja Fam. = pmo

as notified by the United States Marshal.

 

[_] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1 before
CO as notified by the United States Marshal.
CI as notified by the Probation or Pretrial Services Office. .

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSFLAL

12CR1658-WQH
AO 245B (CASD) (Rev. 12/11) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of _ 9

 

DEFENDANT: CHRISTIAN HIDALGO (1)
CASE NUMBER: 12CR1658-WOH
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of :
3 years supervised release to run as to each count concurrently

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

For offenses commitied on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance, The defendant shall refrain from any unlawful use of a conirolled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.

CT] The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse. (Check, if applicable.)
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d). : .
CT The defendant shall comply with the requirements of the Sex Offender Régistration and Notification Act (42 U.S.C. § 16901, et seq.) as directed

by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
was convicted of a qualifying offense. (Check if applicable.)

LC] The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set

forth in this judgment.

The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer:

2) the defendant shail report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support bis or her dependents and meet other family responsibilities;

3) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall net associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permita probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shail not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13} as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant’s compliance with such notification requirement.

12CR1658-WQOH

 
 

AO 245B (CASD) (Rev. 12/11 Judgment in a Criminal Case
Sheet 4 — Special Conditions

 

Jadgment—Page _ 4 oof | Oo
DEFENDANT: CHRISTIAN HIDALGO (1)
CASE NUMBER: 12CR1658-WOH

SPECIAL CONDITIONS OF SUPERVISION

Submit person, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a
search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
this condition.

C] If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure.

T] Not transport, harbor, or assist undocumented aliens.

CT] Not associate with undocumented aliens or alien smugglers.

UC Not reenter the United States illegally.

C] Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer,
CJ Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

T Not possess any narcotic drug or controlled substance without a lawful medical prescription.

C] Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.

LC] Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the release of the presentence
report and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

OC Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
officer, if directed.

C] Provide complete disclosure of personal and business financial records to the probation officer as requested.

Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
probation officer.

Not engage in the employment or profession of fiduciary responsibility.
[] Resolve all outstanding warrants within days.
r] Complete hours of community service in a program approved by the probation officer within

C] Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of

LJ Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and counseling, as directed by the
probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

I2CR1658-WQH

 
 

AO 2458 Judgment in Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

—S——— —

 

Judgment — Page 3 of 9
DEFENDANT: CHRISTIAN HIDALGO (1) ,
CASE NUMBER: 12CR1658-WQH
RESTITUTION
The defendant shall pay restitution in the amount of 687,684.00 unto the United States of America.

This sum shalt be paid immediately.
_*__as follows:

Pay restitution in the amount of $687,684 through the Clerk, U. 8. District Court (for victims see attachment). Payment of
restitution shall be forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate
Responsibility Program at the rate of 50% of the defendant’s income, or $25.00 per quarter, whichever is greater. The
defendant shall pay the restitution during his supervised release at the rate of 20% of the defendant’s income, or $250 per
month,

whichever is greater. These payment schedules do not foreclose the United States from exercising all legal actions,
remedies, and process available to it to collect the restitution judgment,

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney’s Office
of any change in the defendant’s mailing or residence address, no later than thirty (30) days after the change occurs.
Restitution is to be paid to the victims listed on the exhibit submitted by the Government and distribution is to be made on
a pro rata basis.

The Court has determined that the defendant have the ability to pay interest. It is ordered that:

The interest requirement is waived.

The interest is modified as follows:

12CR1658-WQH

 
 

 

Case 3:12-cr-01658-WOH

 

   

att TY ¥

 

5 Loss 5S Loss for|
HUD VNS/Forfeitur

SIGOURe ne SHG

ae BOO iG Gh aes eR GEG,

18944721 Identified Victims

 

     

es rele

 

 

Luna
Hidalgo Y Y 518,065.00} $18,065.00!Luna Ricardo
Hidaigo Y ¥ Castro Claudia N

 

Hidalgo
“Hidalgo:

 

   

 

213,965.00 wale: 965.00

251 8/683 00)

Ens Seti eee a

   

 

Hidalgo Y

 

   

Gustavo

       

 

 

 

 

 

 

 

Hidalgo

 

 

   

 

 

   

     

 

 

 

 

 

 

 

 

   

 

 

 

  

 

 

  

  

“S184 20/00 Nel RIG:
Hidalgo Y Y éc 900.00 Almanza
Hidalgo ¥ ¥ $9,099.00 $9,099.00] Galaviz Gustavo
Hidalgo ¥ Y Galaviz Yamileth
Hidalgo y|y¥ 2 — 00 $8,800.00 veer
co STE Ee
T3000)
eee ee
“eich hese roo stoners | Ignacio M
pokes ol sane Anez: ace : eo Es
rial et eee Elizabeth M
z=

        

 

 

  

 

 

 

 

 

fag (oof 4
 

fage 7H 4

Case 3:12-cr-01658-WOH

 

 

 

 

ie
$9,980.00 57,485.00 52,980.00 pociguer

S14, 460.00 Rivas

 

 

$14,460.00

 

ier = otaieey

     
 

 

 

 

 

   

   

  

~ $3, 190. 00

   

 

  

Y Y $3, 585. oo 63 585.00 Lomeli Francisco
Hidalgo Y Y Lomeli Guadalupe
Hidalgo ¥ ¥ Casas Maria R
Hidalgo Y 7 218,135.00 218, 135.00 Lechuga Santos

  

 

Gal rcia

 

Felipe

 

 

 

 

 

 

   

ae

 

Garcia

    

 

Re becca

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

  

   

 

    

   

 
   

 

  

 

DUe2e ON eis oamon River
¥ $3,990.00 $3, 990. 00 Alvarez.
Hidalgo ¥ ¥ Alvarez Mercedes
Hidalgo ¥ ¥ $11,426.00} $11,426.00/Ambriz Teresa
y p73 00r e510 975 0G [Briehes Bite
2200 S02 00 Ie
$895.00 ~ $895. 00 Customer Postal
Y Y $2,595.00 $12,455.00 $12,455.00}Valenzuela Filemon
534,385.00 $31,893.00 934,385.00 Del Rio Maria Guadalupe
edn — SOO ee g
Hidalgo Y Y ¥ $17,640.00 $15,222.00 Eno Ruiz

 

 

 

 

 

 

 

 

 

 

 

 

      
           

  

 
 

Case 3:12-cr-01658-WOH Document 38-1 Filed 10/04/12 ~ _ °

 

$150.00] Ruiz

  

 

 

 

 

 

 

  
        

| . 24 785. 90 Garcia

 

 

 

 

 

    

 

        

$15 600 00.

   

i 13500001

21, 295.00 Castro

 

 

 

  

$2,440.00 Gutierrez Garcia Victor Hugo
Rivera Maria

 

   

 

 

    

 

 

 

 

 

 

 

 

Hidalgo $2,385.00 ,385.00} Villanueva Ismael
Hidalgo Villanueva Yolanda
Hidalgo $3,580.00 $3,580.00| Velasquez Dario
Hidalgo Aleman Balvina
Hidalgo Y ¥ 56,380.00 56,380.00|Tellez Eliu
Tellez Sofia

 

 

Aare ibe

    

 

 

 

Hidalgo >|Gurrola Bonifacio
Hidalgo ¥ Y Gurrola Hilda

 

 

 

 

 

 

 

 

 

  

 

  

Gonzalez Cynthia c
Tavarez Maria Christiana

 

 

 

 

 

 

 

 

    

       

 

 

 

 

 

 

 

 

$3, "e595 00 $3,674.001¢ Gonzales Andrea Louis

 

 
 

 

Case 3:12-cr-01658-WOH

 

 

 

   

 

 

 

 

 

 

 

 

    

 

 

 

  

 

   

Eope

Romero Maria
Hidalgo $12,000.00 $9,195.00 512,000.00] Romero Millan Melesio
Hidalgo Patina Zenaida R
Hidalgo $11,300.00 512,950.00 $12,950.00 Manuel

 

 

 

 

 

 

 

 

Hidalgo Diaz Eva
Hidalgo $1,350.00 $1,350.00] Salgado Luis
Hidalgo Salgado Elvira
Hidalgo 5995.00 $995.00]Lorenzana Larry
Hidalgo $1,995.00 $1,995.00] Oribe Paul

 

 

 

 

  

 

Hidalgo

 

 

 

Perez Parra

 

 

 

 

 

 

Eladia
chiar

 

   

  

 

‘Hi

 

 

 

 

 

$258,894.00

$637,411.00 $687,684.00

fage Fa-4

   

    

 
